Citation Nr: 9933882	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-12 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the 10 percent disability evaluation assigned for 
the veteran's tinea versicolor was properly reduced to a 0 
percent rating, to include an increased rating for that 
disability.   

2.  Determination of a proper initial rating for service-
connected post-traumatic stress disorder (PTSD), initially 
assigned a 50 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the veteran's assigned disability rating 
for tinea versicolor from 10 to 0 percent, and which granted 
service connection for PTSD, and assigned a 50 percent 
evaluation, effective from July 10, 1996.  The veteran filed 
timely appeals to these decisions, contending that the 
reduction of his assigned disability rating was improper, and 
that the severity of his PTSD symptomatology warranted 
assignment of a higher initial evaluation.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran's tinea versicolor is objectively shown to 
involve symptomatology most consistent with constant itching 
and exudation over the chest and back, but is not shown to 
involve extensive lesions or marked disfigurement.  

3.  The veteran's PTSD is objectively shown to involve a 
severely impaired ability to establish and maintain effective 
relationships with others, and he is objectively shown to be 
unable to obtain or retain employment as a result of his 
PTSD.  The veteran's PTSD is also objectively shown to 
involve intermittent suicidal ideation, difficulty with 
violent behavior, and social isolation.  



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent evaluation 
for the veteran's tinea versicolor have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's tinea versicolor have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (1999).  

3.  The criteria for assignment of an initial 100 percent 
rating for the veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts and evidence has been 
properly and sufficiently developed.  That evidence includes 
the veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
transcripts of personal hearing testimony given before a 
Hearing Officer and before the undersigned Board Member at 
the RO.  The Board is not aware of any additional relevant 
evidence which is available in connection with this issue.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist required under 38 U.S.C.A. 
§ 5107.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1999).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation, otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  In addition, where 
entitlement to service connection has been established, and 
an increase in a disability rating is at issue, the history 
of the disability is considered; however, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

By a rating decision of February 1978 service connection for 
what was then characterized as dermatitis was granted, and a 
noncompensable evaluation was assigned, effective from June 
16, 1977.  In June 1996, the veteran filed a claim for a 
compensable evaluation, in which he contended that his 
service-connected skin disorder had increased in severity.  A 
letter dated in July 1996 was received from his treating 
physician, Charles G. Webb, M.D., stating that the veteran 
had been seen for his skin disorder for several years.  In 
addition, Dr. Webb indicated that the veteran had 
papulosquamous scaly lesions of the scalp and papulosquamous 
lesions of the back compatible with tinea versicolor.  He 
concluded with a diagnosis of chronic worsening tinea capitis 
and tinea versicolor.  

The veteran underwent a VA rating examination in October 
1996.  The report of that examination shows that he reported 
having experienced a rash on his back, chest, and neck since 
his discharge from service.  The veteran stated that his rash 
was worse in the summer months, and that he used medicated 
soap and shampoo.  His main complaints involved a rash on his 
back, chest, and scalp which included itching and scaling.  
In addition, the veteran complained of experiencing hair loss 
resulting from his skin disorder.  On examination, he was 
found to have several hypopigmented lesions with minimal 
scaling on his back.  The chest and neck areas were free of 
lesions, but examination of the scalp revealed a well-
circumscribed bald spot with minimal scaling and localized 
areas with sparse hair and minimal scaling.  The examiner 
concluded with diagnoses of scalp lesions consistent with 
tinea capitis and tinea versicolor of the back.  

Based on the June 1996 letter from Dr. Webb, and the report 
of the October 1996 rating examination, by a January 1997 
rating decision, the veteran was assigned a 10 percent 
evaluation for his skin disorder, effective from July 10, 
1996.  A rating decision dated in January 1998 proposed to 
reduce the veteran's assigned disability rating from 10 to 0 
percent.  The basis for this proposed reduction involved VA 
and private outpatient treatment records dated after July 
1996 which failed to show any treatment for the veteran's 
skin disorder, and the report of a May 1997 general medical 
examination.  With respect to the veteran's skin, the 
findings contained in the May 1997 examination report were as 
follows:  "Scalp has no evidence of fungal infection.  He 
(veteran) has residual scar on his right lower abdomen from 
surgery."  No other findings with respect to the veteran's 
skin were noted.  The veteran filed a timely notice of 
disagreement, but by a May 1998 rating decision, his 
disability rating was reduced to 0 percent, effective from 
August 1, 1998.  

A letter dated in May 1998 was received from the veteran's 
treating dermatologist, Monique S. Cohn, D.O., stating that 
she had treated the veteran since December 1996, and that he 
was last seen for treatment in May 1998.  Dr. Cohn indicated 
that the veteran suffered from alopecia areata and tinea 
versicolor.  When he was last seen, Dr. Cohn stated that the 
veteran complained of itching in his scalp.  However, while 
persistent scaling patches were noted on the veteran's chest, 
no active patches of alopecia were present.  Dr. Cohn went on 
to describe the veteran's treatment which consisted of 
Ultravate ointment, Nizoral shampoo, and Spectazole cream in 
addition to intralesional injections.  She stated that the 
purpose of such treatment was to control the veteran's 
symptomatology, but that it was not intended as a cure. 

VA outpatient treatment records dating from June through 
August 1998 show that the veteran was seen at the VA 
Dermatology Clinic for complaints of flare-ups of a rash with 
a very itchy scalp and trunk.  The veteran was not noted to 
have alopecia at that time, but was shown to have 
hyperpigmented macules and "plaques" on his chest area.  
His arms and legs were clear.  In addition, he was found to 
have tinea versicolor, and was advised to continue using the 
medication provided by Dr. Cohn.  Further, general treatment 
notes dating from July 1996 through July 1998 show that the 
veteran complained of a persistent rash throughout this 
period.  A treatment record dated in August 1998 shows that 
the Nizoral shampoo was somewhat successful in treating his 
scalp problem, but that he continued to complain of a 
persistent rash.  In addition, the number of hyperpigmented 
scaly patches on his chest had decreased.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in December 1998.  He testified that he had 
suffered from a skin disorder since he was in service in 
Vietnam, and had undergone treatment for nearly thirty years.  
He also testified that his medications kept his symptoms down 
to a minimum, but that his skin disorder could not be cured.  
The veteran indicated that the severity of his symptomatology 
would vary, and at times, the skin would itch to the point 
where it would begin to bleed when scratched excessively.  He 
stated that such areas would then develop scabs, crusting, 
and infection.  Further, the veteran indicated that at the 
time of the May 1997 examination, he did have prominent 
scaling on his back and chest, and that he had explained his 
symptomatology to the examiner prior to conducting the 
examination.  

VA clinical treatment records show that the veteran was seen 
in November 1998 for his skin disorder.  Medicated shampoo 
helped control his rash, but he was shown to have 
hyperpigmented scaly patches on his chest and back.  He was 
diagnosed with tinea versicolor and the chronicity of the 
disease was explained.  Additional medications were 
prescribed.  

A letter dated in July 1999 was received from Judith J. 
Walker, M.D., Assistant Professor of Dermatology at Case 
Western Reserve University, stating that she had examined the 
veteran with respect to his skin disorders.  Dr. Walker 
indicated that the veteran had a rash beginning in service, 
which was later diagnosed as tinea versicolor with chronic 
and persistent pruritus.  She further stated that the 
veteran's skin disorder was unresponsive to all treatment 
with debilitating pruritus.  Further, Dr. Walker indicated 
that because the condition was chronic and the infectious 
agent was part of the normal body make-up at that time, the 
skin disorder would be lifelong.  She stated, however, that 
there may be a small degree of control through medication.  A 
note attached to Dr. Walker's letter states that the veteran 
had pruritis, not controlled by medical therapy.  The 
pruritis was constant and severe enough to cause the veteran 
significant distress.  

In July 1999, the veteran appeared at a video-conference 
hearing before the undersigned Board Member, and testified 
that his service-connected skin disorder extended down from 
the top of his head to his buttocks.  He testified that it 
involved constant itching and discomfort, and was exacerbated 
by heat.  In addition, the veteran stated that the affected 
areas would occasionally bleed when the itching caused him to 
scratch excessively.  He further indicated that no medication 
was completely effective in controlling his skin disorder, 
and that he would experience a cycle of crusting and scabbing 
in the affected areas.  Further, he testified that his skin 
disorder was much worse at the present time than when it 
began.  

A review of the record shows that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) (1999) in 
reducing the veteran's disability evaluation.  The question 
is thus whether that reduction was proper based on the 
applicable regulation, 38 C.F.R. § 3.344 (1999).  This 
regulation provides that sections (a) and (b) should be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) should 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 10 percent evaluation, the RO reduced an evaluation that 
had been in effect for less than five years, since July 10, 
1996; therefore, section (c) is applicable.  

However, in any disability reduction case, regardless of 
whether the rating has been in effect for five years or more, 
certain general regulations, such as those noted above, need 
to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability, and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined whether there has been an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Francisco, 7 Vet. 
App. at 58.  

Here, the veteran's skin disorder has been evaluated under 
both 38 U.S.C.A. § 4.118, Diagnostic Codes 7800 and 7806 
(1999).  Diagnostic Code 7800 deals primarily with scars or 
disfigurement of the head, face or neck, and contemplates 
assignment of a noncompensable evaluation for slight 
manifestations of such disfigurement.  Moderate disfiguring 
scarring of the head, face, or neck warrants assignment of a 
10 percent evaluation.  Upon a showing of severe scarring, 
especially if such produces a marked and unsightly deformity 
of the eyelids, lips, or auricles, a 30 percent evaluation is 
contemplated.  Assignment of a 50 percent evaluation is 
warranted upon a showing of complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Id.  

Under Diagnostic Code 7806, symptomatology consistent with 
eczema, involving slight, if any, exfoliation, exudation, or 
itching, or if on a nonexposed surface or small area warrants 
assignment of a noncompensable evaluation.  Where the skin 
disorder is manifested by exfoliation, exudation or itching, 
involving an exposed or extensive area of skin, a 10 percent 
evaluation is warranted.  Assignment of a 30 percent 
evaluation is contemplated for constant exudation or itching 
involving extensive lesions or marked disfigurement.  Upon a 
showing of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or an exceptionally 
repugnant condition, assignment of a 50 percent evaluation is 
warranted.  Id.  

As noted, the decision to assign a 10 percent evaluation for 
the veteran's skin disorder was based on the report of the 
July 1996 letter from Dr. Webb and the October 1996 VA rating 
examination report.  Dr. Webb's letter indicated that the 
veteran's skin disorder primarily involved scaly lesions of 
the scalp and on his back, which were consistent with tinea 
versicolor.  Dr. Webb also indicated that the veteran's 
treatment had been ongoing for a period of several years.  
The report of the October 1996 rating examination indicated 
the presence of several hypopigmented lesions with minimal 
scaling on the back, but noted a well-circumscribed bald spot 
on the veteran's head with minimal scaling and localized 
areas with sparse hair and minimal scaling.  The veteran's 
diagnoses included tinea versicolor of the back and scalp 
lesions consistent with tinea capitis.  

The rating reduction to 0 percent was apparently based on the 
fact that the record did not reflect ongoing treatment for 
the veteran's skin disorder from August 1996 through January 
1998, and the report of a VA general medical examination of 
May 1997 which contained the notation that with respect to 
the veteran's skin, his scalp had no evidence of fungal 
infection.  The examination report contained no other 
findings or statements with respect to other aspects of the 
veteran's skin disorder aside from noting the presence of an 
abdominal surgical scar.  There was no indication of whether 
the veteran continued to experience alopecia secondary to his 
skin disorder and no indication of the status or degree of 
severity of the veteran's diagnosed tinea versicolor.  In 
this regard, the Board observes that this disease had been 
diagnosed for nearly thirty years.  

Although it does not appear that the veteran underwent any VA 
rating examination conducted for the purpose of evaluating 
his service-connected skin disorder following the May 1997 
general medical examination, he submitted clinical treatment 
reports dating from June 1998 showing that he continued to 
seek treatment for severe itching and rash involving his 
tinea versicolor.  The evidence received from Drs. Cohn and 
Walker indicate that the veteran's skin disorder is chronic, 
and that while medications might aid in controlling the 
disease, it would not be cured.  

The Board finds that the foregoing evidence supports the 
restoration of the 10 percent evaluation for the veteran's 
tinea versicolor, but that an evaluation in excess of 10 
percent is not warranted.  In reducing the veteran's assigned 
disability rating, the RO relied primarily on the May 1997 
examination report and on the absence of records showing a 
continuity of treatment.  The Board emphasizes that the 
examination report only contains one sentence which addresses 
one aspect of the veteran's service-connected skin disorder, 
and beyond noting findings with respect to the relative 
absence of scalp fungus, does not offer any further comment 
or explanation with respect to manifestations (if any) of 
tinea versicolor on the veteran's back and chest.  The Board 
observes that comparing the findings of the May 1997 
examination report to the findings contained in the October 
1996 examination report, in addition to subsequent treatment 
records does not disclose any significant improvement in the 
veteran's service-connected skin disorder.  In this regard, 
the Board notes that the veteran's skin disorder has been 
ongoing since his discharge from service and according to Dr. 
Walker, is now a component of his bodily make-up.  In short, 
the Board finds that reliance upon the report of the May 1997 
general examination report and the absence of treatment 
records is an insufficient basis on which to reduce the 
veteran's assigned disability rating for his skin disorder.  

The ongoing and chronic nature of the veteran's skin disorder 
is reflected in the treatment records submitted in support of 
his claim, in addition to statements received from his 
treating physicians Drs. Cohn, Walker, and others which 
reflect continuous treatment to control his symptomatology.  
Moreover, the Board recognizes that manifestations of the 
veteran's tinea versicolor are not consistent, and have been 
shown to involve periodic exacerbations over time.  The Board 
regards the veteran's statements and testimony with respect 
to his tinea versicolor to be credible, and finds that on 
balance, a restoration of the 10 percent evaluation for the 
veteran's tinea versicolor is warranted.  

The Board has also considered whether the veteran's 
symptomatology warrants assignment of an evaluation in excess 
of 10 percent.  In this regard, the Board notes that the 
evidence of record does not show that the veteran has more 
than slight disfiguring scarring of the head, face, or neck.  
His most recent examination and treatment records indicate 
that he had complained of itching in his scalp, but that his 
symptomatology in that area was controlled by medicated 
shampoo, and that no active patches of alopecia were present 
on the scalp.  Accordingly, assignment of a higher evaluation 
is not warranted under Diagnostic Code 7800.  

With respect to the veteran's tinea versicolor on his back 
and chest, the Board notes that he was seen for complaints of 
a rash and itchiness.  Treatment records show that he had 
variously described scaling patches on his back and chest, 
and that he had varying hyperpigmented macules in these 
areas.  The Board finds that such symptomatology is 
consistent with exfoliation or itching involving an extensive 
area, which is productive of a 10 percent evaluation under 
Diagnostic Code 7806.  

However, the Board also finds that such symptomatology is not 
consistent with constant exudation or itching under 
Diagnostic Code 7806, and that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
10 percent for tinea versicolor.  While the veteran has 
testified of experiencing constant itching which occasionally 
bled upon heavy scratching, the evidence of record does not 
disclose an overall disability picture to the degree of 
severity he has indicated.  The Board acknowledges that the 
veteran's skin disorder does involve a degree of itching and 
exudation or exfoliation over an extensive area of skin, but 
this symptomatology is not shown to be "constant," and does 
not involve any sort of marked disfigurement or extensive 
lesions.  Moreover, the treatment records and statements 
submitted by the veteran's treating physicians indicate that 
although they could not be completely cured, his symptoms 
could be controlled by medication.  Accordingly, the Board 
finds that the severity of the veteran's tinea versicolor 
does not warrant assignment of an evaluation in excess of 10 
percent.  See Francisco, supra.  

II.  Initial Rating for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim 
that a service-connected disability has become more severe is 
well grounded in cases in which the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and transcripts 
of personal hearing testimony given before a Hearing Officer 
and the undersigned Board Member at the RO.  The Board is not 
aware of any additional relevant evidence that is available 
in connection with the issue on appeal.  Therefore, no 
further action is necessary to meet the duty to assist the 
veteran with the development of evidence in connection with 
his claim.  See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  in 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, the veteran's original claim for service 
connection for PTSD was received on July 10, 1996.  Service 
connection for PTSD was granted by a January 1997 rating 
decision, and a 50 percent evaluation was assigned, effective 
from July 10, 1996.  The veteran appealed that decision, 
contending that his PTSD rendered him unable to obtain or 
retain gainful employment, and that the severity of that 
disorder warranted assignment of a 100 percent initial 
evaluation.  

In October 1996, the veteran underwent a VA rating 
examination.  The report of that examination shows that 
following his active duty serving in the Marine Corps, which 
included to tours of duty in Vietnam, the veteran reported 
working in construction from approximately 1973 to 1996.  The 
veteran also reported having been married for 27 years, and 
that he had two grown children and one teenage child.  He 
complained of suffering from depression, and of experiencing 
difficulty sleeping.  The veteran indicated that he 
experienced night sweats and flashbacks of Vietnam.  He 
reported having suicidal ideation, difficulty concentrating, 
and indicated that he was unable to do anything, that he was 
unable to work.  In addition, he recounted an instance in 
which he had left his stove turned on, which almost caused a 
major house fire.  He informed the examiner that he was 
paranoid, and felt that people were "after him."  The 
veteran reported that he preferred to remain isolated in his 
house in order to avoid other people and to avoid anything 
that would trigger a flashback to Vietnam.  For that reason, 
the veteran indicated that he did not watch television or 
listen to the radio.  He indicated that he did not like to 
participate in social events, and that he previously had 
serious problems with hypervigilance and violent behavior 
toward his wife and former co-workers.  

On examination, the veteran was found to be cooperative, and 
his speech was coherent and relevant.  His mood was 
characterized as depressed, but the veteran denied 
experiencing any homicidal or suicidal ideation, although he 
was also characterized as "hopeless and helpless."  He was 
found to be unable to concentrate, and was described as being 
nervous and restless.  The veteran reported experiencing 
auditory hallucinations, particularly when the television was 
turned off, although he was found to be oriented to time, 
place, and person, could subtract serial sevens, and knew the 
past presidents of the United States.  Memory for recent and 
remote events was "patchy" and the veteran stated that he 
had problems remembering exact dates.  Judgment and insight 
were characterized as fair.  The examiner concluded with a 
diagnosis of Axis I severe PTSD, and an Axis V global 
assessment of functioning (GAF) score of 50.  A GAF score of 
50 suggests serious symptoms of a psychiatric disorder (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The examiner also concluded that the 
severity of the veteran's PTSD precluded him from finding 
gainful employment.  

Contemporaneous clinical treatment records dating from 
approximately July 1996 through November 1998 show that the 
veteran received regular treatment for his PTSD.  Treatment 
notes dated in 1997 indicate that the veteran had reportedly 
attempted suicide on a number of occasions, but was unable to 
complete the attempts.  His various symptoms were generally 
described as worsening, although the treatment notes from his 
group therapy sessions conducted in 1998 show that he was 
characterized as social and cooperative.  However, a 
treatment note dated in February 1998 indicates that 
following the violent death of a nephew, the veteran began 
using cocaine again, and following admission on an inpatient 
basis, was found to have an Axis V GAF score of 35, in 
addition to his Axis I diagnoses of chronic PTSD and cocaine 
abuse.  A GAF score of 35 suggests some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant), or major impairment in several areas, 
such as work or school, family relationships, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  One treatment 
record dated in May 1998 indicates that the veteran reported 
having such problems with his nerves that he was unable to 
eat or sleep.  The latest treatment notes dated in November 
1998 indicate that the veteran reported that he was deriving 
some benefit from group therapy, but that his PTSD 
symptomatology had worsened.  He reported being able to 
control his anger by remaining alone.  

A letter dated in January 1997 was received from Walter P. 
Knake, Jr., Ph.D., stating that he was treating the veteran 
for PTSD.  Dr. Knake offered his opinion that the veteran 
would be unable to return to work due to the severity of his 
PTSD.  A letter dated in July 1997 from the Vet Center 
indicates that the veteran was generally avoidant in 
discussing his Vietnam experiences because in doing so, he 
would become anxious for days.  The veteran was also noted to 
suffer from intrusive thoughts, flashbacks, nightmares and 
night sweats, and a violent temperament.  

The veteran underwent an additional rating examination in May 
1997.  He reported experiencing many traumatic events in 
Vietnam, and was reluctant to discuss them because discussing 
such occurrences would trigger persistent memories which 
would linger for days and weeks.  At the time of the 
examination, the veteran reported living with two of his 
children.  In addition, he reported having seen a 
psychiatrist in 1966 in service, but would not disclose any 
details about that treatment.  The veteran indicated that he 
was unable to sleep at night, never "felt good," and did 
not want to discuss Vietnam.  His reported symptomatology 
included nightmares of Vietnam, flashbacks, irritability and 
angry outbursts, inability to concentrate, and a desire to be 
alone.  The examiner noted that he began to cry when 
discussing Vietnam.  The veteran's mood was depressed, and he 
admitted having suicidal thoughts.  He stated that he was 
tired of people, and that he did not want to be around them.  
He also indicated that he occasionally heard voices, but 
could not make out what was being said.  He stated that he 
felt that people were out to "get" him.  The examiner noted 
that the veteran was oriented to time, place, and person and 
that his memory for remote and recent events was fair.  
Intellectual functioning was average, and judgment and 
insight were impaired.  The examiner also noted that the 
veteran was capable of managing his own funds, and concluded 
with a diagnosis of Axis I severe PTSD, and an Axis V GAF 
score of 50.  In addition, the examiner observed that taking 
into account the veteran's symptoms of difficulty sleeping 
and concentrating, anger, hypervigilance, avoidance, and 
diminished interest in significant activities, he had a 
severe impairment of his social and industrial capability.  

A follow-up letter dated in July 1997 was received from Dr. 
Knake in which he stated that the veteran's PTSD rendered him 
depressed to the point of experiencing suicidal ideation.  
Dr. Knake characterized the veteran as being "quite anxious 
and agitated" and that he harbored much resentment, fear, 
mistrust, and anger towards many individuals to the point of 
paranoid ideation and thinking.  For these and other reasons, 
Dr. Knake reported that the veteran sought to avoid the 
company of other individuals.  To this end, Dr. Knake 
indicated that the veteran spent his time alone in his house 
listening to spiritual music.  He had recently started a fire 
in his kitchen due to his inattentiveness, and, according to 
Dr. Knake, was unable to work because of his emotional 
reactivity, frustration, agitation, anger, impulsivity, 
startle reactions, lack of trust in others, and inability to 
be around others.  Dr. Knake stated that the veteran was 
unable to withstand the least amount of stress without 
exploding or reacting in angry outbursts.  In addition, the 
veteran reportedly experienced flashbacks while working which 
was unsafe for himself and those working around him.  Dr. 
Knake concluded by stating that the veteran was no longer 
employed and would be unable to return to the work force.  He 
was in need of weekly psychotherapy sessions on both an 
individual and group basis, but was not able to commit to 
such due to his severe level of mistrust.  

The record shows that the veteran was treated on an inpatient 
basis from February through March 1998 for cocaine 
dependence.  His diagnoses included Axis I cocaine and 
nicotine dependence and PTSD.  At that time his Axis V GAF 
score was 50.  During the course of his hospitalization, the 
veteran reported taking an early retirement due to his 
worsening PTSD symptoms.  He was characterized as 
psychiatrically stable upon admission and upon discharge.  

The veteran was treated on an inpatient basis for PTSD from 
April through July 1998.  At that time, his diagnoses 
included Axis I PTSD and an Axis V GAF score of 42.  On 
examination, the veteran was characterized as being well 
groomed and casually dressed in "cloths."  He reported 
having two adult adopted children and one minor child with 
whom he maintained close relationships.  On initial 
examination, he was found to be cooperative and maintained 
good eye contact.  His affect was appropriate but with 
constricted range, and his speech was spontaneous with 
appropriate intonation, pacing, and volume.  Thought process 
was coherent, although it was fixated on combat.  The veteran 
denied suicidal or homicidal ideation at that time.  In 
addition, judgment and insight were characterized as good, 
and the veteran was noted to be aware of the need to modify 
his behavior in order to be more accepted by others.  Upon 
discharge, the veteran was noted to be able to maintain a 
degree of sociability with others, but his PTSD 
symptomatology was considered to be moderately to severely 
elevated.  

In August 1998, the veteran underwent an additional VA rating 
examination.  He reiterated his subjective complaints 
described above.  On examination, he was found to be tall and 
thin as a result of not eating well, and was also reportedly 
unable to sleep.  The veteran's mood was characterized as 
irritable and dysphoric, but his affect was full and labile.  
Thought processes were overideational, but devoid of 
persecutory ideation, and were relevant and coherent.  He 
did, however, display a degree of animosity towards the 
government.  The veteran "dwelled on his inability to work" 
as he was nearly housebound, and reported that even noises 
from automobiles startled him and caused hyperarousal.  He 
denied suicidal ideation or experiencing hallucinations.  
Memory appeared to be grossly intact for recent and remote 
events, but attention and concentration were characterized as 
marginal.  Further, while the veteran indicated that his son 
had been his payee, he received his own checks after he 
stopped using substances.  The examiner concluded with an 
Axis I diagnosis of chronic PTSD and an Axis V GAF score of 
49, with a GAF score of 40 over the past year.  

Additional letters dated in July 1999 were received from Dr. 
Knake, and from Sybille Marqua, M.D., the veteran's treating 
physician.  Dr. Marqua stated that despite his compliance 
with psychiatric treatment, the veteran continued to 
experience serious PTSD symptoms including a high 
anger/irritability level, intrusive recollections of 
traumatic events, nightmares and insomnia.  She stated that 
his impulsivity, poor concentration, and medical complaints 
prevented him from seeking and maintaining gainful 
employment.  She continued to state that the veteran's 
overall psychosocial functioning was markedly impaired by his 
mental illness.  

In his letter, Dr. Knake stated, in substance, that he 
disagreed with the level of disability being attributed to 
the veteran's PTSD, and reiterated his opinion that the 
severity of the veteran's PTSD was completely disabling.  
Problems included social isolation, inability to sleep, angry 
temperament, and multiple flashbacks.  Dr. Knake expressly 
stated that the veteran was unemployable as a result of his 
PTSD, and that he was "impaired occupationally, socially, 
and psychologically to a severe degree."  He also stated 
that the veteran's GAF score was no higher than 35, and the 
only thing preventing him from attempting suicide was his 
religious beliefs.  

In December 1998 and in July 1999, the veteran appeared at 
personal hearings before a Hearing Officer and before the 
undersigned Board Member at the RO, and testified essentially 
that he experienced daily flashbacks secondary to triggering 
stimuli.  He indicated that he was unable to withstand sudden 
noises, and was unable to sleep beyond two- to-three hours.  
He indicated that he had problems with violence, and that he 
stayed at home except to go to church.  He indicated that he 
often considered suicide in the past, but that his religious 
beliefs prevented him from acting on these thoughts.  He 
reported that he lived with his niece, and that she and his 
sister provided his groceries and food.  His only activities 
involved listening to religious music and attending church.  
He stated that he had last worked in 1996, when a fireworks 
demonstration triggered PTSD for which he subsequently sought 
treatment.  He also reported keeping loaded firearms around 
his house and within easy reach.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, a 50 percent 
evaluation was warranted upon a showing of a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people.  Further, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was warranted in those cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior were also required.  Further, a 100 percent 
disability rating was warranted under these former criteria 
where the veteran was demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, in Johnson v. Brown, 7 Vet. App. 95 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent evaluation was a 
sufficient basis upon which to award a 100 percent 
evaluation.   

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the claim on 
which this appeal is based was received prior to November 7, 
1996, his claim must be evaluated under both the former and 
the revised criteria.  However, where the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for a 
proper initial rating from November 7, 1996, under both the 
former and the current regulations in the VA Rating Schedule 
in order to ascertain which version is most favorable to his 
claim.  

Under the revised criteria, a 50 percent evaluation is 
assigned in situations where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
or maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment; due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

Applying the former and the revised regulations governing 
PTSD evaluations to the evidence presented, the Board 
concludes that the evidence supports a grant of an initial 
100 percent evaluation for the veteran's service-connected 
PTSD.  The Board observes that following his retirement in 
1996, the veteran has been treated on an inpatient basis on 
several occasions for his PTSD, and has consistently received 
treatment on an outpatient basis for this disorder.  In 
addition, from the time of his initial disability rating in 
October 1996 to the present time, his Axis V GAF score has 
remained in the 41 - 50 range.  As noted, a GAF score of 
between 41 to 50 suggests serious symptoms of a psychiatric 
disorder or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., no friends, unable to keep a job).  The Board also 
notes that the veteran has recently been noted to have a GAF 
score of 35 which suggests problems in reality testing in 
addition to being unable to work.  

Further, in support of his claim, the veteran has submitted 
numerous statements from his examining physicians attesting 
to the severity of his PTSD and containing opinions that he 
is effectively precluded from obtaining or retaining 
employment due to his PTSD disability.  These opinions are 
relatively consistent throughout the record, and under the 
former criteria, a finding that the veteran is effectively 
unemployable due to his service-connected PTSD disability, by 
itself, is sufficient to warrant assignment of a 100 percent 
evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95.  In this regard, 
the Board notes that Drs. Knake and Marqua both expressly 
stated that the veteran's PSTD resulted in a severe 
impairment in his social and industrial capabilities, and 
that the veteran was unemployable as a result of that 
disorder.  

The Board recognizes that the evidence presented does not 
show an overall disability picture fully consistent with the 
criteria for assignment of a 100 percent evaluation under 
either the former or the revised rating criteria.  For 
example, he maintains relationships with his immediate 
family, and has indicated his intent to remain married to his 
spouse, even though they have been separated for several 
years.  In addition, the veteran is noted to attend church 
regularly, and apparently has some form of social outlet in 
engaging in such activities in addition to attending group 
therapy sessions.  Further, he was generally described as 
lucid for much of the time, and was generally noted to be 
able to maintain his own personal grooming standards and had 
a coherent thought process and speech pattern. 

Even so, the Board finds that the bulk of the objective 
medical evidence shows that the veteran is incapable of 
obtaining or retaining gainful employment, and that as he is 
shown to seek isolation to control his anger and other 
emotions, he has a severe degree of social impairment.  It 
would also appear that while the severity of his 
symptomatology appears to fluctuate, the evidence supports 
Dr. Knake's assertion that the veteran is unable to handle 
stress of any sort, as evidenced by his conduct following the 
untimely death of his nephew in February 1998.  Accordingly, 
based on the foregoing, the Board finds that the objective 
medical evidence supports an initial grant of a 100 percent 
evaluation for the veteran's PTSD. 

The Board notes that the veteran was previously denied 
entitlement to total disability benefits based upon 
individual unemployability (TDIU).  It is unclear whether he 
has continued to pursue this claim, but he has maintained, 
throughout the course of this appeal, that he is unable to 
obtain or retain employment as a result of his service-
connected disability.  In any case, pursuant to this 
decision, an initial 100 percent rating is to be assigned for 
the veteran's PTSD, and will be made effective from the date 
of receipt of his original claim for service connection for 
PTSD, July 10, 1996.  The Board observes that under such 
circumstances, any claim for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (1999) is rendered moot, as the 
veteran is not entitled to more than a 100 percent rating.  
See VAOPGPREC 6-99 (June 7, 1999) (holding that a claim for a 
total disability rating based on individual unemployability 
for a particular service-connected disability may not be 
considered when a schedular 100 percent rating is already in 
effect for another service-connected disability).  



ORDER

Restoration of a 10 percent rating for tinea versicolor is 
granted, subject to the controlling regulations governing the 
award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 100 
percent evaluation for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

